 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD BEST TRANSFER, INC., et al.,               Case No. 1:19-cv-00020-LJO-SAB

12                  Plaintiffs,                         ORDER RE STIPULATION TO CONTINUE
                                                        SCHEDULING CONFERENCE
13          v.
                                                        (ECF No. 16)
14   KIMBERLY A. GAAB,

15                  Defendant.

16

17         On January 3, 2019, Plaintiffs filed this civil rights action pursuant to 42 U.S.C. § 1983.

18 (ECF Nos. 1, 2.) On January 4, 2019, the Court set an initial scheduling conference to take place

19 on March 26, 2019. (ECF No. 5.) On February 11, 2019, the parties, including Intervenor
20 Archer Daniels Midland Company, filed a joint stipulation to continue the scheduling conference

21 due to pending motions to dismiss. (ECF No. 16.)

22         Accordingly, IT IS HEREBY ORDERED that:

23         1.      The parties’ request to continue the initial scheduling conference is GRANTED;

24         2.      The initial scheduling conference set for March 26, 2019 is CONTINUED to

25                 April 9, 2019 at 11:00 a.m. in Courtroom 9; and

26 ///
27 ///

28 ///


                                                    1
 1          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 2                  scheduling conference.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        February 11, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
